Citation Nr: 0715686	
Decision Date: 05/25/07    Archive Date: 06/01/07

DOCKET NO.  05-06 087	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri


THE ISSUE

Entitlement to an initial evaluation in excess of 50 percent 
for post-traumatic stress disorder (PTSD). 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. L. Mollan, Associate Counsel






INTRODUCTION

The veteran served on active duty from July 1968 to January 
1970. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 RO decision that granted 
service connection for PTSD and assigned a 10 percent rating 
as of December 4, 2002.  By a December 2003 decision, the RO 
granted a higher initial evaluation of 50 percent.  Since the 
RO did not assign the maximum disability rating possible, the 
appeal for a higher evaluation remains before the Board.  AB 
v. Brown, 6 Vet. App. 35 (1993).


FINDING OF FACT

The veteran's PTSD is manifested by mood disturbances, such 
as depression, anxiety, panic, excessive anger, and 
irritability; recurrent flashbacks, nightmares, and intrusive 
thoughts; inability to relax; poor concentration; chronic 
sleep disturbances; suicidal thoughts; difficulty dealing 
with stress; and impaired social and family relations, 
resulting in severe social and occupational impairment.


CONCLUSION OF LAW

The criteria for an evaluation of 70 percent, but no more, 
for PTSD have been met.  See 38 U.S.C.A. § 1155 (West 2002 & 
West. Supp. 2006); 38 C.F.R. § 4.130, Diagnostic Code 9411 
(2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his or her ability to function under the 
ordinary conditions of daily life, including employment, by 
comparing his or her symptomatology with the criteria set 
forth in the Schedule for Rating Disabilities.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and the residual 
conditions in civilian occupations.  Generally, the degree of 
disabilities specified are considered adequate to compensate 
for considerable loss of working time from exacerbation or 
illness proportionate to the severity of the several grades 
of disability.  See 38 U.S.C.A. § 1155 (West 2002 & West 
Supp. 2006); 38 C.F.R. § 4.1 (2006).  Separate diagnostic 
codes identify the various disabilities and the criteria for 
specific ratings.  If two disability evaluations are 
potentially applicable, the higher evaluation will be 
assigned to the disability picture that more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7 (2006).  Any reasonable doubt regarding the degree of 
disability will be resolved in favor of the veteran.  See 38 
C.F.R. § 4.3 (2006).

The veteran's service-connected PTSD is evaluated under 
Diagnostic Code 9411.  The regulations establish a general 
rating formula for mental disorders.  See 38 C.F.R. § 4.130 
(2006).  Ratings are assigned according to the manifestation 
of particular symptoms.  However, the use of the term "such 
as" in 38 C.F.R. § 4.130 demonstrates that the symptoms 
after that phrase are not intended to constitute an 
exhaustive list, but rather are to serve as examples of the 
type and degree of the symptoms, or their effects, that would 
justify a particular rating.  See Mauerhan v. Principi, 16 
Vet. App. 436 (2002).  Accordingly, the evidence considered 
in determining the level of impairment under § 4.130 is not 
restricted to the symptoms provided in the diagnostic code.  
Instead, VA must consider all symptoms of a claimant's 
condition that affect the level of occupational and social 
impairment, including, if applicable, those identified in the 
American Psychiatric Association:  Diagnostic and Statistical 
Manual of Mental Disorders (4th ed. 1994) (DSM-IV).

The current 50 percent disability rating requires:

Occupational and social impairment with 
reduced reliability and productivity due 
to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term memory 
(e.g., retention of only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing and 
maintaining effective work and social 
relationships.  

The criteria for a 70 percent rating are:

Occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to establish 
and maintain effective relationships.

And, the criteria for a 100 percent rating are:

Total occupational and social impairment, 
due to such symptoms as: gross impairment 
in thought processes or communication; 
persistent delusions or hallucinations; 
grossly inappropriate behavior; 
persistent danger of hurting self or 
others; intermittent inability to perform 
activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory 
loss for names of close relatives, own 
occupation, or own name.

See 38 C.F.R. § 4.130, Diagnostic Code 9411 (2006).
Within the DSM-IV, Global Assessment Functioning (GAF) scores 
are a scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 
240, 242 (1995); see also, Richard v. Brown, 9 Vet. App. 266, 
267 (1996).  While not determinative, a GAF score is highly 
probative as it relates directly to the veteran's level of 
impairment of social and industrial adaptability, as 
contemplated by the rating criteria for mental disorders.  
See Massey v. Brown, 7 Vet. App. 204, 207 (1994).

A GAF score is, of course, just one part of the medical 
evidence to be considered and is not dispositive.  The same 
is true of any physician's statement as to the severity of a 
condition.  It remains the Board's responsibility to evaluate 
the probative value of any doctor's opinion in light of all 
the evidence of record.  

After a careful review of the record and for reasons and 
bases expressed immediately below, the Board finds that the 
veteran's demonstrated PTSD symptomatology warrants an 
increase of his currently assigned 50 percent rating to 70 
percent, but no higher.

Here, the records show that the veteran has been assigned a 
GAF score of 48 on the May 2005 VA examination report.  
According to DSM-IV, a GAF score of 41 to 50 indicates the 
examinee has serious symptoms or a serious impairment in 
social, occupational, or school functioning.  The examiner 
noted that the veteran was assigned a GAF score of 48 due to 
depression, anxiety, panic, and excessive anger and 
irritability; recurrent flashbacks, nightmares, and intrusive 
thoughts; inability to relax; poor concentration; chronic 
sleep disturbances; suicidal thoughts; difficulty dealing 
with stress; and impaired social relationships and 
occupational functioning.  

With specific regard to social functioning, it is noted that 
he has great difficulty establishing and maintaining 
effective relationships.  See November 2003 VA examination; 
May 2005 VA examination.  The veteran has been married and 
divorced twice.  His most recent girlfriend passed away and 
the veteran stated that he does not feel capable of 
developing another relationship.  See May 2005 VA 
examination.  He has indicated he prefers to "stay away from 
everybody" and feels that forming new relationships takes 
too much energy.  See May 2005 VA examination.  He stated 
that he gets nervous when dealing with other people and 
avoids relationships when possible.  See November 2003 VA 
examination; May 2005 VA examination.  This social impairment 
was also noted to manifest itself through suicidal ideation, 
see May 2005 VA examination, diminished interest in normal 
activities, detachment from others, frequent nightmares, 
sleep disturbances, poor concentration, and intrusive 
thoughts.  See November 2003 VA examination; May 2005 VA 
examination.  

With regard to his occupational impairment, the examining 
physician at the most recent VA examination stated that the 
veteran would likely be unemployable in any other job than 
his current one, due to his anger issues.  See May 2005 VA 
examination.

There is no medical evidence of record that the veteran has 
obsessional rituals which interfere with his routine 
activities, nor is there medical evidence that the veteran's 
speech is illogical, obscure, or irrelevant.  The veteran 
does, however, suffer from depression and feelings of panic.  
See November 2003 VA examination; May 2005 VA examination.  
His impulse control is extremely impaired. Id.  The veteran 
stated that he feels people are consistently trying to push 
him and want him to fight.  See May 2005 VA examination.  His 
anger problems surface while driving, in bars, and in parking 
lots.  He expresses his anger physically, as well as 
verbally. Id.  

The veteran has no spatial disorientation.  In addition, at 
no point, has he been described as neglecting his personal 
appearance or hygiene. 

Since the veteran has the majority of the criteria for a 70 
percent rating, along with several psychiatric symptoms not 
listed in the rating schedule, such as nightmares, poor 
concentration, and irritability, see Mauerhan, supra, the 
Board concludes his overall level of disability more nearly 
approximates that consistent with a 70 percent rating.  The 
GAF scores of record, particularly the score of 45 assigned 
on a February 2005 VA outpatient treatment record and the 
score of 48 assigned on the May 2005 VA examination report, 
support the Board's conclusion that a higher rating is 
warranted.  The scores of 41-50 reflect "serious" 
impairment in social and occupational functioning, which is 
commensurate with a higher degree of social and industrial 
impairment as required for the assignment of a 70 percent 
disability evaluation.  The Board notes that in VA treatment 
records and examinations from 2003 to 2005, the veteran's GAF 
scores range from 45 to 51.  However, the Board concludes the 
GAF score of 51 assigned at the November 2003 VA examination 
is not representative of the veteran's current ability to 
function, as the most recent GAF scores were reported as 45 
and 48. 

Accordingly, resolving any reasonable doubt in the veteran's 
favor, the Board finds that he met the requirements for a 70 
percent scheduler rating from the date he filed his claim.  
Although this is a Fenderson situation and the veteran could, 
therefore, be assigned staged ratings for his PTSD, that 
would not be appropriate for this time period.  The medical 
evidence shows a consistent level of disability, and 
consequently a 70 percent rating is warranted from the date 
of claim.

The Board considered assigning the veteran a rating higher 
than 70 percent, but the preponderance of the evidence is 
against assignment of such a rating.  The veteran does not 
have any of the symptoms associated with total social and 
occupational impairment, such as grossly impaired thought 
processes or communication, hallucinations, grossly 
inappropriate behavior, deficient personal hygiene, 
disorientation, or memory loss.  In a letter dated in May 
2004, his brother stated that the veteran will sometimes 
become distracted and ask where he is.  However, the 
veteran's most recent VA examination report indicates his 
thinking to be slightly disorganized, but logical and 
spontaneous.  See May 2005 VA examination.  The medical 
evidence of record also indicates that the veteran has 
suicidal thoughts.  This trait alone does not warrant an 
evaluation of 100 percent and is a symptom contemplated by 
the assignment of a 70 percent evaluation.

The veteran does not have total social or occupational 
impairment.  He does have deficiencies in these areas, but 
that is contemplated in ratings lower than 100 percent.  The 
veteran is able to maintain a steady job, despite his anger 
issues.  He has some social isolation, but he has contact 
with others.  The fact remains that he was able to maintain a 
lengthy relationship for nearly 15 years despite his 
psychiatric symptoms, and he apparently maintains a 
relationship with his brother and two children, and golfs 
with friends on occasion.  See November 2003 VA examination; 
January 2005 VA treatment record; May 2005 VA examination.  
In general, he is able to perform activities of daily living.  

There is no medical evidence that the veteran is completely 
impaired occupationally and socially because of his 
psychiatric symptoms - only that he is severely impaired.  
This severe impairment is now recognized by the 70 percent 
rating being granted in this decision.  Therefore, a higher 
rating is not warranted.

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the veteran's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & West Supp. 2006); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2006).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2002 
& West Supp. 2006); 38 C.F.R. § 3.159(b) (2006); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the 
United States Court of Appeals for Veterans Claims (Court) 
held that VA must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his possession that pertains 
to the claim.  

Letters dated in March 2003 and June 2005 fully satisfied the 
duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 
2002 & West Supp. 2006); 38 C.F.R. § 3.159(b)(1) (2006); 
Quartuccio, at 187.  The veteran was aware that it was 
ultimately his responsibility to give VA any evidence 
pertaining to the claim.  The March 2003 and June 2005 
letters informed him that additional information or evidence 
was needed to support his claim, and asked him to send the 
information or evidence to VA.  See Pelegrini II, at 120-121.  

The Court recently held that "the statutory scheme 
contemplates that once a decision awarding service 
connection, a disability rating, and an effective date has 
been made, § 5103(a) notice has served its purpose, and its 
application is no longer required because the claim has 
already been substantiated."  Dingess v. Nicholson, 19 Vet. 
App. 473, 490 (2006).  In this case, the veteran's claim was 
granted and a disability rating and effective date were 
assigned in an April 2003 decision of the RO.  VA's duty to 
notify under 38 U.S.C.A. § 5103(a) is discharged.  See Sutton 
v. Nicholson, 20 Vet.App. 419 (2006).

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service medical records and VA 
medical records are in the file.  Private medical records 
identified by the veteran have been obtained, to the extent 
possible.  The veteran has at no time referenced outstanding 
records that he wanted VA to obtain or that he felt were 
relevant to the claim.  

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the veteran's disability, a VA examination 
must be conducted.  See Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991); 38 C.F.R. § 3.327(a) (2006).
The RO provided the veteran VA examinations in November 2003 
and May 2005.  There is no objective evidence indicating that 
there has been a material change in the severity of the 
veteran's service-connected disorder since he was last 
examined.  See 38 C.F.R. § 3.327(a) (2006).  The duty to 
assist does not require that a claim be remanded solely 
because of the passage of time since an otherwise adequate VA 
examination was conducted.  See VAOPGCPREC 11-95.  The 
November 2003 and May 2005 VA examination reports are 
thorough and supported by VA outpatient treatment records.  
The examinations in this case are adequate upon which to base 
a decision.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).


ORDER

Entitlement to an initial disability rating of 70 percent for 
PTSD is granted, subject to the laws and regulations 
controlling the award of monetary benefits.  



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


